DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the leak liquid that has flowed into the outflow liquid receiver without having flowed over the partition must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 requires that the leak liquid that has flowed into the outflow receiver without having flowed over the partition is detected by the liquid sensor or a separately provided second liquid sensor.  This limitation is not actually disclosed anywhere in the specification.  As can best be seen from Figures there can be some flow over from the partitions, and the specification does not spell out a specific scenario wherein the leak liquid has not flowed over the partition. The Applicant is trying to add a negative limitation to a claim without support for said negative limitation. Thus, claim 12 is not supported by the specification as filed due to a lack of an adequate written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what is being done with the second liquid sensor? It appears that the claim is stating some specific purpose for the second liquid sensor, but it’s not quite clear.  It’s not clear if the claim is simply stating a second sensor is present or that the second sensor has some specific purpose. This needs to be made clear in the claim because as presented, the claim appears to be incomplete.  
Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the Automatic Sampler document provided by the International Search Report provided by the applicant (Japanese Patent Application Publication Number JPH05172824A); hereinafter referred to as the reference.  The application discusses the ability to prevent the water leakage inside a device and enable the secure detection on whether a maintenance of a drain line is necessary or not (Machine Translated Abstract).
With respect to claim 1, the reference discloses and illustrates a liquid waste monitoring device comprising: a liquid waste receiver that is provided on a discharge path for a liquid waste sent from at least one analyzer that constitutes an analysis system for carrying out an analysis using liquid (see Figure 4 and paragraph [0014]), and is used to receive the liquid waste temporarily and discharge the liquid waste (see Figure 4, discharge tube 103) ; an outflow liquid receiver that is provided with a partition provided between the outflow liquid receiver and the liquid waste receiver (see Figure 1 and 3, overflow port 13), and is used to receive a liquid waste that has flowed over the partition to flow out from the liquid waste receiver; and a liquid sensor (sensor 11 or sensor 14) that is provided in the outflow liquid receiver and is used to detect a liquid waste that has flowed out from the liquid waste receiver, wherein the outflow liquid receiver is configured to receive a leak liquid in the analyzer, and the leak liquid that has flowed into the outflow receiver is detected by the liquid sensor or a separately provided second liquid sensor (while not explicitly disclosed as claimed, the waste container is configured to receive all fluid from the analyzer, as shown in figure 4, thus leak fluid would also be received in the tank and also detected by the sensor as well thus one of ordinary skill in the art would recognize that the container as disclosed in the reference would receive all fluids, leak and waste, and detect them with the sensor provided.) . Further, while an end of path flow for a leak fluid arranged above the outflow liquid receiver is not explicitly disclosed, if there is a leak present, then that fluid would drip downward, as the other fluids would drip downward, thus, as shown in figure 4, that fluid, along with all the other fluids, would be collected by the outflow liquid receiver. Specifically, Figure 4 has a washing unit, which is not claimed, that is above the container and its fluid is also collected with the other fluids, as indicated by the large bracket which is shown to flow into the container and shown to capture all fluids, thus it would be obvious and reasonable to one of ordinary skill in the art that all fluids are contained in the outflow container 
With respect to claim 2, the liquid waste monitoring device according to claim 1, wherein the liquid waste receiver and the outflow liquid receiver are sections partitioned by the partition in a common container, and the partition is provided to have a height lower than that of an outer wall of the container is illustrated in Figures 1 and 3.
With respect to claim 3, the liquid waste monitoring device according to claim 1, wherein the liquid waste receiver and the outflow liquid receiver are respectively constituted by individual containers, the partition is constituted by a wall surface of a container of the liquid waste receiver and a wall surface of a container of the outflow liquid receiver, the wall surfaces being connected to each other; and the partition is provided to have a height lower than that of another wall surface of the container of the liquid waste receiver and that of another wall surface of the container of the outflow liquid receiver is illustrated in Figures 1 and 3 as the overflow port creates a separate container within the waste container 7, and has a height lower than the waste container wall.
With respect to claim 5, the liquid waste monitoring device according to claim 1, wherein the common liquid waste receiver is configured to receive a plurality of liquid wastes is disclosed as all waste is shown to go into the liquid container as best shown in Figure 4 and Paragraph [0010], as the sample, reagent, and washing wastes all go into a single waste container.
With respect to claim 6, the liquid waste monitoring device according to claim 1, wherein a plurality of the liquid waste receivers are provided, the plurality of the liquid waste receivers that are different from one another are configured to receive a plurality of liquid wastes, and the plurality of the liquid waste receivers communicate with liquid waste tanks that are different from one another is not explicitly disclosed. However, a mere duplication of waste tanks would be obvious to one of ordinary skill in the art in the event one wanted to use specific sensors to monitor specific amounts of a specific waste and thus having a plurality of tanks to capture this type of waste data would be obvious to one of ordinary skill in the art as specific flow sensors for the waste is disclosed, thus monitoring different waste via different waste tanks could be contemplated and accomplished by having multiple waste tanks. 
With respect to claim 7, the liquid waste monitoring device according to claim 6, being configured such that a liquid waste that has overflowed from the outflow liquid receiver is discharged to a liquid waste tank communicating with another liquid waste receiver through the another liquid waste receiver when the liquid waste that has flowed out from any one of the liquid waste receivers overflows from the outflow liquid receiver is illustrated in figures 3 and 6 as the overflow or drainage tubes provide an additional area or tank for waste.
With respect to claim 8, the liquid waste monitoring device according to claim 6, wherein the partitions between each of the plurality of liquid waste receivers and the outflow liquid receiver respectively have different heights is shown in figures 1 and 3.
With respect to claim 9, the liquid waste monitoring device according to claim 1, being configured such that a liquid waste that has flowed into the outflow liquid receiver is discharged to a liquid waste tank is disclosed in paragraph [0014] and shown in the figures of the reference.
With respect to claim 10, the liquid waste monitoring device according to claim 1, wherein the analysis system is an analysis system for carrying out liquid chromatography, and the liquid waste receiver and the outflow liquid receiver are provided in an autosampler that is one analyzer that constitutes the analysis system is disclosed in paragraph [0014].
Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but they are not persuasive. The Applicant argues as follows:” The Examiner asserts that a container disclosed in JP ‘824 receives all fluids, leak and waste. However, JP ‘824 does not describe that a waste liquid tank 7 and a drain tube 103 (Figs. 5 and 6) receive all liquids including the leak liquid. A leak liquid is a liquid flowing through a channel that is different from that of a waste, and there is no basis that one of ordinary skill in the art will easily conceive of the claimed configuration that the outflow liquid receiver receives both the liquid waste and the leak liquid as recited in amended claim 1. The Examiner admits that JP ‘824 does not explicitly disclose that the waste container receives leak fluid as well as the liquid waste as claimed. However, the Examiner asserts without citation that JP ‘824 teaches that the waste container is configured “to receive all fluid from the analyzer.” Moreover, the Examiner asserts that such uncited reference to “all liquids” would be understood as referring to all fluids including leak and waste. Applicant respectfully submits that the teachings of the reference must be judged by what is taught within its own four corners.” 
With this in mind, the Examiner points to Figure 4 of the reference, reproduced below:

    PNG
    media_image1.png
    549
    298
    media_image1.png
    Greyscale

As can be seen in this Figure, by the bracket and arrow, any and all fluid from the sample nozzle 3, reagent nozzle 5, and the washing unit 6 that leads into the waste tank 7. Thus, no matter what liquid is in the system, including a leak liquid, it would end up in the waste tank 7.  Typically, leaks are a fault of a connection not quite sealed up, thus there is not typically a flow line for leaking fluid. It’s not disclosed how all the fluid from leaks would actually make its way to some single line or how that system distinguishes between leak fluids and any other fluids.  However, the fluids would all eventually end up in the waste tank based on the figures shown, thus the claim limitations would appear to be met. 













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855